DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 15 recites a method of applying a correction to a measurement determined by a metrology system in order to account for multiple noise sources, the method comprising: determining an orthogonal subspace used to characterize the measurement as a plot of data, determining a slope of the plot of data; and determining a fitted line to the plot of data in the orthogonal subspace based on the slope.
The limitations of determining an orthogonal subspace used to characterize the measurement as a plot of data, determining a slope of the plot of data; and determining a fitted line to the plot of data in the orthogonal subspace based on the slope, are process steps that, under their broadest reasonable interpretation, perform mathematical calculations. The recited determining and training steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application, in particular, in the broadest reasonable interpretation of the claim, the preamble, “a method of applying a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to the integration of the abstract idea into a practical application, the preamble recitation of the use of the method and the limitation merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra- solution activity since the target illuminated by a radiation source provides the data source for the calculation steps (see MPEP 2106.05(g)). Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
Dependent claims 16 and 17 recite determining the orthogonal subspace, and dependent claims 18-20 recite determining magnitude of noise and a phase distortion based on the fitted line and the slope.  The recited determining steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, 
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or discloses a metrology system, comprising: a radiation source configured to generate light; a reflector configured to direct at least a portion of the light towards a substrate; an interferometer configured to receive light diffracted from a pattern on the substrate or reflected from the substrate, and to produce output light from interference generated based on the diffracted or reflected light; a detector configured to receive the output light and to produce a measurement; and a controller configured to determine a correction to the measurement by: determining an orthogonal subspace used to characterize the measurement as a plot of data, wherein a first axis of the orthogonal subspace corresponds to constructive interference output from the interferometer plus a first error variable and a second axis of the orthogonal subspace corresponds to destructive interference output from the interferometer plus a second error variable, determining a slope of the plot of data, and determining a fitted line to the plot of data in the orthogonal subspace based on the slope.
Regarding claim 8, none of the prior art of record teaches or discloses a lithographic apparatus, comprising: an illumination system configured to illuminate a pattern of a patterning device; a projection system configured to project an image of the pattern onto a target portion of a substrate; and a metrology system comprising: a radiation source configured to generate light; a reflector configured to direct at least a portion of the light towards a substrate; an interferometer configured to receive light that has been diffracted from a pattern on the 
Regarding claim 15, none of the prior art of record teaches or discloses a method of applying a correction to a measurement determined by a metrology system in order to account for multiple noise sources, the method comprising: determining an orthogonal subspace used to characterize the measurement as a plot of data, wherein a first axis of the orthogonal subspace corresponds to constructive interference output from an interferometer of the metrology system plus a first error variable and the second axis of the orthogonal subspace corresponds to destructive interference output from the interferometer of the metrology system plus a second error variable; determining a slope of the plot of data; and determining a fitted line to the plot of data in the orthogonal subspace based on the slope.
Den Boef et al. (2004/0033426) discloses a lithographic apparatus (Fig. 1) and a metrology system (Fig. 2) comprising:  a radiation source (11), a reflector (Fig. 2, para 0065) to direct at least a portion of light towards a substrate (W, WM, Fig. 2 and 3), an interferometer (13) and a detector (15).  Den Boef et al. discloses minimizing alignment errors and noise (para 0168, 0180-0187).  However, Den Boef et al. does not disclose determining an orthogonal subspace used to characterize the measurement as a plot of data, wherein a first axis of the orthogonal subspace corresponds to constructive interference output from the interferometer plus a first error variable and a second axis of the orthogonal subspace corresponds to 
Chen et al. (6,064,486) discloses producing an alignment signal model from sample alignment signals fitting the new alignment signal to the alignment signal model to detect a position of a new alignment mark (abstract).  However, Chen does not disclose determining an orthogonal subspace used to characterize the measurement as a plot of data, wherein a first axis of the orthogonal subspace corresponds to constructive interference output from the interferometer plus a first error variable and a second axis of the orthogonal subspace corresponds to destructive interference output from the interferometer plus a second error variable, determining a slope of the plot of data, and determining a fitted line to the plot of data in the orthogonal subspace based on the slope.
Catey et al. (WO 2018/001972) discloses a lithographic apparatus (Fig. 1A, 1B) and a metrology system (Fig. 4) comprising:  a radiation source (412), a reflector (414) to direct at least a portion of light towards a substrate (422), an interferometer (426) and a detector (428).  
Andersson et al. (WO 2020/114829) discloses a lithographic apparatus (Fig. 1A, 1B) and a metrology system (Fig. 4) comprising:  a radiation source (412), a reflector (414) to direct at least a portion of light towards a substrate (422), an interferometer (426) and a detector (428).    However, neither Catey et al. or Andersson et al. discloses determining an orthogonal subspace used to characterize the measurement as a plot of data, wherein a first axis of the orthogonal subspace corresponds to constructive interference output from the interferometer plus a first error variable and a second axis of the orthogonal subspace corresponds to destructive interference output from the interferometer plus a second error variable, determining a slope of the plot of data, and determining a fitted line to the plot of data in the orthogonal subspace based on the slope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 23, 2022